Per Curiam.

Respondent has frankly admitted two conversions of clients’ funds, and has been co-operative throughout this proceeding. Upon evidence of a series of prolonged and expensive operations and hospitalizations, accompanied and followed by long periods of intense pain, the Referee drew the following conclusions: “It was the severe mental and physical pressures on the respondent resulting from a loss of income due to illness, and the intense pain dulling his correct thinking which was the cause of the wrongdoing rather than moral turpitude. This conclusion is further supported by respondent’s excellent record over a period of many years as an able and respected member of the Bar.”
In view of the fact that respondent has paid in full the amounts owing his clients and taking into consideration the other mitigating circumstances, respondent should be censured.
Peck, P. J., Bastow, Botein and Rabin, JJ., concur.
Respondent censured.